Title: To George Washington from Brigadier General Edward Hand, 29 October 1778
From: Hand, Edward
To: Washington, George


          
            Sir
            Albany 29th Octr 1778
          
          I think it my duty to Acquaint your Excy that I arived here on the 24th & Communicated my instructions to Genl Stark.
          I had reason to expect that in compliance with your orders  I should be made acquainted with many particulars necessary for my Gouvernment in this Command, but found myself much mistaken, Genl Stark left this place on Tuesday 27th without Communicating a Single Circumstance except what I could Collect from the Inclosed returns, which are the Best I am yet Able to make your Excelly.
          I requested a return of the Troops in Garrison here, & the duty they did, but recd none from him, he Verbally inform’d me that the present Garrison Consisted of 9 or 10 Privates with two or three Non Commissiond Officers of Col. Aldens Regt as a Guard for himself, and two Compys of Massachusets Militia whose time of Service would expire on the last of this month, which however I found not to be the case.
          The Act by which they were Raised entitles them to a very Generous Bounty from their own state exclusive of the Continental pay, but expresly says they are to Serve untill the 1st of Jany next, unless Sooner discharged.
          With what propriety Genl Stark could discharge them Sooner, when, as he confesses in his letter to their Officers discharging them, (a Coppy of which I transmit yr Excy in his own words) that I could not possibly procure a man to Guard the Stores here, I hope for the Good of the Service he will be obliged to make Appear to your Excelly.
          I believe it will not Appear Strange to your Excy that the Men pay very little regard to the Genls recommendation to stay a week longer, I Yesterday to no Effect, made use of every Argument I could think of to induce them to continue a few days, and was Strongly Seconded by their own Officers. todays Orders, (an Extract of which I inclose) will with the Exertions of the Officers I hope have a better Effect. if not my only dependence is on an Application made to the Commanding Officer of Militia of the State in this Quarter—as the Continental Troops are too far distant & cant be spared from the Frontiers untill the winter Sets in.
          If your Excelly does not think Genl Stark’s Discharge, given under the circumstances I have related, a Sufficient plea for the Militia To 
            
            
            
            receive the Bounty intended them by their State, your Excy will <illegible> to caution the Legislative Power of Massachusets Bay in ti<me>.
          Provisions are now forwarding to Fort Schuyler, & the Commy has promised me to use his Utmost Efforts to supply every other <illegible> as speedily as Possible.
          As the Greater part of the Troops on the Frontier are Almost naked, and the Winter Approaching, I intend Send<ing> an Officer from each Corps to head Quarters for a Supply of Cloat<h>ing for them.
          I have not heard of any Attempts made by the Ene<my> in this Quarter Since my arival. I am Sir with much respect your Excelly most Obedient & most Hble Servt
          
            Edw: Hand
          
        